DETAILED ACTION
This office action is in response to the RCE filed on 06/30/2021. Claims 31-33 are added and claims 1-16, 19-22, and 24-33 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to sub-partitioning or sub-block intra prediction of a block of video data.
Prior art:
Hendrry (US 2014/0376643) 
Moon (US 2019/0149836)
	The closest prior art Hendrry, paragraph 97 discloses a tile may be an integer number of CTUs or LCUs (i.e. sub-blocks) co-occurring within a region specified by one row or one column; in addition paragraph 235 discloses when a number of rows in a tile is greater than 1 or a number of columns in the tile is greater than 1 and a number of substreams is greater than 1, it is inferred that entry point information is present in a bitstream.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “determining a first intra-prediction mode for a first one of the sub-blocks as being the same as an intra-prediction mode for a first control point block to the CU having a closest distance between a representative sample of the first one of the sub-blocks and the first control point block; determining a second intra-prediction mode for a second one of the sub-blocks as being the same as an intra-prediction mode for a second control point block to the CU having a closest distance between a representative sample of the second one of the sub-blocks and the second control point block;… comprising forming a first intra-prediction block for the first one of the sub-blocks using the first intra-prediction mode and forming a second intra-prediction block for the second one of the sub-blocks using the second intra-prediction mode”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-16, 19-22, and 24-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481